                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                             DOCKET NO. 3:93-cr-00124-FDW
 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )
 (1) DONALD RAY BARBER,                           )                      ORDER
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is before the Court on Defendant’s Motions to Reduce Sentence (Docs.

Nos. 430, 431). Also before the Court is Defendant’s Motion to Expedite Ruling (Doc. No. 432).

       For the reasons stated in the Government’s Response (Doc. No. 436), Defendant’s Motions

to Reduce Sentence are GRANTED, and his term of imprisonment is reduced to time served plus

ten (10) days. All other aspects of the judgment, including but not limited to his term of supervised

release, are to remain intact.

       Because Defendant’s Motions (Docs. Nos. 430, 431) are granted, his Motion to Expedite

Ruling (Doc. No. 432) is DENIED AS MOOT.

       IT IS SO ORDERED.

                                          Signed: May 27, 2020




                                                  1



         Case 3:93-cr-00124-FDW Document 438 Filed 05/27/20 Page 1 of 2
                              2



Case 3:93-cr-00124-FDW Document 438 Filed 05/27/20 Page 2 of 2
